DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered but they are not persuasive. The art rejections still apply as presented previously. No claim amendments have been filed. The amendment to the title obviates the rejection to the title. The Terminal Disclaimer approved on 11/22/22 obviates the double patenting rejections.
Applicant asserts that Ng fails to disclose first and second electrode tabs being respectively connected to conductive pads have different polarities on a first surface of the PCB. Applicant posits that Ng instead discloses tabs of different polarities connected to opposing surfaces of two PCBs. The Examiner respectfully disagrees. While Ng does discloses two PCBs with opposing surfaces connect to the battery terminals, each polarity (simply positive and negative) are not limited to each surface. As stated and disclosed in paragraph 76 of Ng, the PCB has both positive and negative terminals attached to it in alternating (by adjacency) polarity such that circuits can be formed on the PCB. This disclosure meets the claim limitations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (US 2017/0012331 A1).
Regarding claims 1 and 2, Ng discloses an apparatus comprising: a plurality of cells 610 (see Figure 6); a PCB 1100 (310 or 420 or 620 or 1020) electrically connected to the cells 610 (paragraph 41) having a top and a bottom surface (see Figure 4); first tab 645A and second tab 645B of each cell 610 connecting each cell to a surface of the PCB 1100 via conductive pads 640A and 640B of opposite, respective polarities such that a current path is formed (paragraph 76).
Regarding claims 3 and 4, Ng discloses conductive patterns of the PCB that comprise vias that penetrate the PCB surfaces to form conductive surfaces on both surfaces (paragraph 73).
Regarding claim 5, Ng discloses that tabs/terminals of the cells comprise a conductive contact 820 on each end of the cells (for the opposite polarities) have first and second conductive portions 840A and 840B that connected to a surface of the pads on the PCB (paragraph 56).
Regarding claim 19, Ng discloses that the first surface of the first and second surfaces of the PCB substrate which are opposite each other in a thickness direction of the PCB substrate is more distant relative to the second surface from upper end portions of the battery cells on which first and second electrodes are located (see Figure 6).
Regarding claim 20, Ng discloses that the cells comprise upper and lower ends opposite each other, wherein the PCB faces the upper ends (see Figure 6), and a cooling member on each end of the cells (paragraph 57).

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725